Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 11/04/2021 in which claims 1-17 are pending and ready for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,208,061 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose the same invention.
Instant Application No. 17/519,009
U.S. Patent No. 11,208,061 B2
Claims 1, 10 and 11:
An in-vehicle network system comprising: a power supply; 
an upper electronic control unit; 
an intermediate electronic control unit configured to communicate with the upper electronic control unit; and 


a plurality of lower electronic control units configured to communicate with the intermediate electronic control unit, wherein: 
the intermediate electronic control unit is configured to: 
receive power supplied from the power supply, and 





supply the power supplied from the power supply to the lower electronic control units; 


the lower electronic control units are configured to transition, when the power is supplied from the intermediate electronic control unit, from a power-off state to a standby state to wait for an instruction; and 
the power supply is connected to the intermediate electronic control unit via a power line and is not connected via the same power line to the upper electronic control unit.
Claim 1:
An in-vehicle network system comprising: a power supply; 
an upper electronic control unit; 
an intermediate electronic control unit that is separate from the upper electronic control unit and is configured to communicate with the upper electronic control unit; and 
a plurality of lower electronic control units configured to communicate with the intermediate electronic control unit, wherein: 
the intermediate electronic control unit is configured to: 
receive power supplied from the power supply, 
maintain the lower electronic control units in a power-off state until the intermediate electronic control unit receives a message from the upper electronic control unit, and 
supply the power supplied from the power supply to the lower electronic control units in response to the message transmitted from the upper electronic control unit; and 
the lower electronic control units are configured to transition, when the power is supplied from the power supply, from the power-off state to a standby state to wait for an instruction.
Claim 4:
The in-vehicle network system according to claim 1, wherein the power supply is connected to the intermediate electronic control unit via a power line and is not connected via the same power line to the upper electronic control unit.
Claims 2 and 12:
The in-vehicle network system according to claim 1, wherein: the intermediate electronic control unit is configured to transmit an instruction to the lower electronic control units in the standby state in response to an instruction transmitted from the upper electronic control unit; and the lower electronic control units are configured to transition from the standby state to a startup state in response to the instruction transmitted from the intermediate electronic control unit.
Claim 2:
The in-vehicle network system according to claim 1, wherein: the intermediate electronic control unit is further configured to transmit a message to the lower electronic control units in the standby state in response to the message transmitted from the upper electronic control unit; and the lower electronic control units are configured to transition from the standby state to a startup state in response to the message transmitted from the intermediate electronic control unit.
Claim 9:
The in-vehicle network system according to claim 1, wherein: there are a plurality of the intermediate electronic control unit including a first intermediate electronic control unit and a second intermediate electronic control unit, the power supply is connected to the first intermediate electronic control unit and the second intermediate electronic control unit via the same power line, the first intermediate electronic control unit relays communication between the upper electronic control unit and a first group of the lower electronic control units, and the second intermediate electronic control unit relays communication between the upper electronic control unit and a second group, separate from the first group, of the lower electronic control units.
Claim 5:
The in-vehicle network system according to claim 1, wherein: there are a plurality of the intermediate electronic control unit including a first intermediate electronic control unit and a second intermediate electronic control unit, the power supply is connected to the first intermediate electronic control unit and the second intermediate electronic control unit via a same power line, the first intermediate electronic control unit relays communication between the upper electronic control unit and a first group of the lower electronic control units, and the second intermediate electronic control unit relays communication between the upper electronic control unit and a second group, separate from the first group, of the lower electronic control units.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        September 21, 2022
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836